Citation Nr: 0739103	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  01-07 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
migraine headaches, to include on an extra-schedular basis.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to July 
1989 and from May 1990 to August 1990. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

When this case was previously before the Board in May 2005, 
the Board denied a disability rating higher than 30 percent 
for migraine headaches.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated in June 2007, the Court vacated 
the Board's May 2005 decision, and remanded this matter back 
to the Board for development consistent with the Court's 
Order.

A motion to advance this case on the docket was granted by 
the Board in October 2007.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The veteran was previously represented in this matter, but 
revoked the appointment of her attorney in October 2007 and 
has elected to proceed unrepresented.  The veteran also 
submitted additional evidence directly to the Board, which 
has not been considered by the RO.  However, she included a 
waiver of her right to initial RO consideration of that 
evidence.  

The issue of entitlement to an increased disability rating 
for migraine headaches on an extra-schedular basis is 
addressed in the REMAND that follows the order section of 
this decision.


FINDING OF FACT

The veteran's service-connected migraine headaches are 
manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent rating for migraine headaches 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for her 
service-connected headaches.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and its application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

As explained below, the Board has determined that the veteran 
is entitled to the maximum schedular rating authorized for 
migraine headaches.  Therefore, no further development of the 
record is required with respect to the matter decided herein.  
Although the veteran has not been provided notice with 
respect to the effective-date element of the claim, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that the originating agency will have the opportunity to 
provide the veteran with notice concerning the effective-date 
element of the claim before it assigns the effective date for 
the increased rating.  


General Legal Criteria

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

Analysis

The veteran is currently assigned a 30 percent rating for 
migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Under that code, a 30 percent rating is assigned for 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
rating is authorized for very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  

In an April 2003 VA outpatient note, it was noted that the 
veteran reported having daily headaches with visual 
disturbances.  In June 2003, the veteran reported to a VA 
nurse practitioner that her symptoms had increased and that 
she was missing a lot of time from work.  Frequency of 
headaches was reported as daily for three months.  On VA 
examination in August 2003, the veteran reported daily 
migraines, and several times a month she has headaches of a 
severe nature, rated at a 9 or 10 out of 10.  These are 
associated with nausea, vomiting, photophobia and dizziness.  
They last from 4 hours to 4 days and result in lost time at 
work.  

In an October 2006 evaluation at Johns Hopkins, it was noted 
that the veteran's headaches started out relatively 
infrequently, but over the last year, especially since March 
[2006], they have become chronic and daily.  She has a 
constant headache 24 hours a day, even at night.  Headaches 
are described as throbbing, frontal, and sometimes all the 
way around the head.  Without warning, they may escalate in 
intensity to 9 out of 10.  They are associated with a 
constant photophobia for which she has had to wear 
sunglasses, even inside.  They are also associated with 
nausea, vomiting, blurring of her vision, constipation, and 
dizziness.  A November 2006 letter from the veteran's 
physician at Johns Hopkins states that the veteran related 
that her headaches have become disabling to her, and she says 
that she is totally unable to do her work because of the 
pain. 

A July 2007 letter from a VA nurse practitioner states that 
the veteran was forced to resign from her full-time job in 
October 2006, after exhausting her leave.  This was due to 
persistent, severe migraines with photosensitivity which 
prevented her from being able to fulfill the demands of 
employment.  Similarly, a December 2006 letter from a VA 
physician notes that since March, 2006, the veteran's 
migraines had increased in both frequency and duration 
(almost daily and lasting throughout the day).  These 
headaches have become intractable regardless of the 
treatment.  According to the physician, the debilitating 
effects of these headaches are noteworthy.  The veteran has 
persistent photosensitivity, blurred vision, nausea, 
vomiting, and phonophobia, the effects of which have impacted 
her ability to perform her job.  The effect of pharmacologic 
treatment has also impacted her ability to function, 
concentrate, focus, and remain alert in order for her to 
perform her duties.  In the physician's opinion, due to the 
intractable nature of these migraines, the veteran is unable 
to perform her duties.

Based on the recent evidence, and in particular the findings 
and opinion of the VA physician, the Board finds that the 
criteria for a 50 percent rating are met.  Specifically, the 
Board finds that the veteran's almost daily headaches, which 
last throughout the day, and which are resistant to 
treatment, constitute frequent completely prostrating and 
prolonged attacks.  It is also apparent from the veteran's 
inability to perform her duties at work, resulting in her 
resignation, that these headaches are productive of severe 
economic inadaptability.  

As 50 percent is the maximum schedular rating authorized for 
headaches, a schedular rating in excess of 50 percent is not 
in order.  


ORDER

Entitlement to a 50 percent disability rating for migraine 
headaches is granted, subject to the criteria applicable to 
the payment of monetary benefits.

REMAND

As discussed above, the evidence of record indicates that the 
veteran is currently unemployed and "unable to perform her 
duties" due to the effects of her service-connected 
headaches.  In view of the medical evidence documenting the 
frequency, duration, and severity of the veteran's headaches 
and the evidence indicating that she was unable to perform 
the duties of her job due to the disability, the Board is of 
the opinion that the disability picture is so exceptional and 
unusual as to render impractical the application of the 
regular schedular criteria.  Accordingly, the Board has 
concluded that this case should be referred to the Under 
Secretary for Benefits or to the Director of the Compensation 
and Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter providing her with 
appropriate notice with respect to the 
effective-date element of her claim.  The 
letter should also request her to provide 
any pertinent evidence in her possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
her headaches during the period of this 
claim, or the identifying information and 
any necessary authorization to enable VA 
to obtain such records on her behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and request her to 
submit the outstanding evidence.

3.  The RO or the AMC should determine 
whether a temporary file exists with 
respect to a separate claim of entitlement 
to a total disability rating based on 
individual unemployability due to service 
connected disabilities.  If so, that file 
should be associated with the claim 
folders.

4.  After completing the above development 
and any additional development deemed 
appropriate, the RO or the AMC should 
refer the case to the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, for consideration of 
whether an extra-schedular evaluation is 
warranted pursuant to 38 C.F.R. § 3.321(b) 
for the veteran's service-connected 
migraine headaches.  

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, she should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


